Citation Nr: 0028421	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  97-23 493A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to an effective date earlier than March 24, 1997, 
for the grant of nonservice-connected pension benefits.  




REPRESENTATION

Appellant represented by:	Sean A. Ravin, attorney









ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from July 1970 to June 
1973.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the RO 
that granted the veteran's claim for nonservice-connected 
pension benefits, effective on March 24, 1997.  

In a decision promulgated on July 21, 1999, the Board denied 
the veteran's earlier effective date claim.  The veteran than 
appealed to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter the "Court").  

In a March 1999 Order, the Court granted a Joint Motion, 
vacating the Board's decision and remanding for additional 
proceedings.  



REMAND

The Board notes that the veteran submitted his initial claim 
for a nonservice-connected pension in January 1991.  The RO 
denied this claim in September 1991, and the veteran 
appealed.  The Board denied the claim in a decision 
promulgated in September 1994, and the Court affirmed that 
decision in January 1996.  

In June 1997, the RO granted the veteran's claim for 
nonservice-connected pension, effective on March 24, 1997.  
The veteran appealed, initially asserting that his pension 
should be retroactive to the date of his initial claim in 
1991.  The Board denied the veteran's claim for an earlier 
effective date in a July 1999 decision, which was vacated 
pursuant to a March 2000 Order of the Court.  

It was agreed in the March 1999 Joint Motion that the July 
1999 Board decision should be vacated because the Board did 
not address either a June 1996 statement from the veteran or 
a January 1997 medical statement in its decision.  

The law provides that the effective date of an award of 
compensation based on a claim reopened after final 
disallowance is the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400(q)(1)(ii),(r) (1999).  However, if, within one year 
from the date on which the veteran becomes permanently and 
totally disabled, he files a claim for retroactive award and 
establishes that an innocently acquired physical or mental 
disability was so incapacitating that it prevented him from 
filing a disability pension claim, an award may be effective 
on the date on which he became permanently and totally 
disabled if it to his advantage.  38 C.F.R. § 3.400 
(b)(1)(ii)(B).  

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board decided a question not decided by the RO, 
the Board must consider whether the veteran has been given 
adequate notice of the need to submit evidence or argument on 
that question and the opportunity to do so.  In order to 
avoid any prejudice to the veteran, it will be necessary to 
return the case to the RO for initial consideration of this 
matter, after the veteran has had an opportunity to submit 
any evidence or argument with regard his claim.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate action 
to contact the veteran and afford him an 
opportunity to provide additional 
evidence and argument in support of his 
claim for an earlier effective date for 
his nonservice-connected pension 
benefits.  

2.  The RO should take appropriate steps 
to fully review and adjudicate the 
veteran's claim for an earlier effective 
date.  The RO should take necessary steps 
to fully consider and address the June 
21, 1996 statement from the veteran 
requesting that his "claim" be reopened 
and the January 1997 medical examination 
report opining that the veteran had had a 
Global Assessment of Functioning score of 
45 in the "past year" in this regard.  
The RO should undertake all indicated 
action to fully respond to the arguments 
presented in connection with the claim 
for an earlier effective date for the 
payment of VA compensation benefits.  Due 
consideration should be given to all 
pertinent laws, regulations, and Court 
decisions.  If any action taken in this 
regard is adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
that contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations and 
should be afforded the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate handling, if indicated.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



